Citation Nr: 1010978	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-131 55A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus (type 2).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from 
June 1967 to June 1970, and from July 1971 to July 1974, to 
include duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
The case has been before the Board on a previous occasion and 
was remanded in June 2009 for additional development.  For 
the reasons listed below, further development is required, as 
the actions in the previous remand were not complied with in 
the entirety.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has been previously before the Board, and was 
remanded in August 2009 for a remedial medical opinion.  
Specifically, the Board determined that a May 2007 VA 
examination was not specific enough in addressing a 
relationship between hypertension and service-connected 
diabetes.  That is, the 2007 opinion stated that 
"hypertension, which was diagnosed at the same time as 
diabetes, is not due to diabetes"; however, the opinion did 
not include any statements addressing a potential aggravating 
relationship between hypertension and diabetes. The Board 
found the lack of an opinion addressing aggravation, as well 
as the lack of a detailed rationale explaining the conclusion 
reached in the 2007 opinion, to be sufficient enough flaws so 
that the examination report could not be used to help in the 
adjudication of the claim for service connection.  

In the June 2009 order for remedial development, the Board 
instructed the examiner who conducted the 2007 examination to 
offer an addendum opinion addressing whether it is at least 
as likely as not that hypertension was "caused or worsened 
by diabetes mellitus" (emphasis added).  The examiner was to 
provide a rationale for his opinion.  Unfortunately, the 
returned addendum does not adhere to the Board's remand 
directive.  Indeed, the short paragraph returned by the 
examiner, dated in September 2009, states that the Veteran 
experiences essential hypertension, and that such a disorder 
is not "due to diabetes mellitus."  Thus, while causation 
is addressed, there is nothing in the opinion addressing 
aggravation (i.e. a worsening of hypertension due to 
diabetes).  

Veterans, as a matter of law, are entitled to compliance with 
all remand instructions posited by the Board or by the U.S. 
Court of Veterans Appeals for Veterans Claims (Court). See 
Stegall v. West, 11 Vet. App. 268 (1998).  It appears as 
though the duty to comply with Board instructions was not 
followed in the current instance, and thus a remand is again 
necessary.  Indeed, the examiner writing the addendum opinion 
did not address aggravation as he was specifically directed 
to do.  Until such an opinion is entered, the Board cannot 
adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The examiner who conducted the 2007 
examination (and authored the 2009 
examination report addendum), if 
available, should be contacted and asked 
to provide a remedial opinion regarding 
potential aggravation of hypertension by 
service-connected diabetes.  The doctor is 
asked to opine as to if it as least as 
likely as not that service-connected 
diabetes mellitus aggravated (i.e. 
worsened) current hypertension beyond the 
natural progression of the disease 
process.  Should the examiner feel that a 
physical examination is warranted, he or 
she should conduct one.  Furthermore, any 
examination report or addendum opinion 
authored by the examiner is to be 
accompanied by a detailed rationale 
explaining the reasoning for any 
conclusions reached.   

3.  Following the above development, re-
adjudicate the claim. Should the decision 
be unfavorable, issue a supplemental 
statement of the case to the Veteran and 
his representative and forward the case to 
the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


